DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Claims 1 – 20 are currently pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adato, et al., U.S. Pat. No. 10,762,330 (hereafter, “Adato”).

As to Claim 1, Adato discloses: a computer-implemented method for automatically creating item records for physical items, the method comprising:
receiving an image obtained using an image sensor (col. 16, lines 28 – 53, referring to the use of image sensor devices used to capture images of products);
detecting a physical item in the image (col. 17, lines 19 – 41, referring to analyzing images to detect products);
extracting item data regarding the physical item by applying image analysis to the image (col. 17, lines 19 – 41, referring to identifying detected products);
determining, using the extracted item data, whether a memory contains an item record for the physical item (col. 73, lines 34 – 67, referring to the confidence level of product identification); and,
when no item record for the physical item exists in the memory, generating and storing in the memory a new item record for the physical item in association with the extracted item data (col. 73, lines 34 – 67, referring to the use of the confidence level. When that level is below a certain threshold, the system may initiate updates to the product model group including the addition of a new product model).

As to Claim 2, Adato discloses: when no item record for the physical item exists in the memory, outputting the new item record to a display screen in an edit mode to enable editing of the new item record (col. 74, lines 1 – 21, referring to providing new product information to a user, receiving manual input about the product, etc.).

As to Claim 3, Adato discloses: wherein detecting the physical item includes applying a feature detection algorithm to the image (col. 17, lines 19 – 41, referring to identification including visual characteristics of the product including size, shape, logo, text, color, etc.).

As to Claim 4, Adato discloses: wherein applying image analysis includes using text recognition with regard to a portion of the image within which the detected physical item is located (col. 17, lines 19 – 41, referring to identification including visual characteristics of the product including size, shape, logo, text, color, etc.).

As to Claim 5, Adato discloses: wherein applying image analysis includes using feature detection to identify in the image one or more of a brand, a sub-brand, a logo, a barcode, a size value, a weight value, a flavour, a barcode, a stock keeping unit, or a price, associated with the detected physical item, and extracting therefrom the item data (col. 17, lines 19 – 41, referring to identification including visual characteristics of the product including size, shape, logo, text, color, etc.).

As to Claim 6, Adato discloses: wherein detecting the physical item includes detecting two or more physical items in the image and carrying out the extracting, determining, and generating and storing in connection with each of the two or more physical items (Fig. 6C, showing a depiction of a sample image for the system to process, including several items within a single image).

As to Claim 7, Adato discloses: wherein determining includes identifying a partial match between the extracted item data and an existing item record, determining that the detected physical item is a possible variant with regard to the existing item record (col. 67, lines 3 – 57, referring to the handling of variations on known products, including new packaging, new color, festival special package, new texture, new logo, etc.).

As to Claim 8, Adato discloses: wherein determining that the detected physical item is a possible variant includes determining that extracted item data relating to brand matches the existing item record, but that at least one extracted item data relating to size, weight, or sub-brand, varies from the existing item record (col. 67, lines 3 – 57, referring to the handling of variations on known products, including new packaging, new color, festival special package, new texture, new logo, etc.).

As to Claim 9, Adato discloses: wherein, in response to determining that the detected physical item is a possible variant with regard to the existing item record, the method includes displaying a graphical user interface prompting input regarding whether the detected physical item is a possible variant with regard to the existing item record and, in response to received input, generating the new item record with a link to the existing item record and modifying the existing item record to link it to the new item record as variants (col. 74, lines 1 – 21, referring to providing new product information to a user, receiving manual input about the product, etc.; and col. 81, line 57 through col. 82, line 27: “… the existing product model and the new product model may be associated with the same type of product.”).

As to Claim 10, Adato discloses: wherein, based on the determination that the detected physical item is a possible variant with regard to the existing item record, generating the new item record includes generating the new item record with a link to the existing item record and modifying the existing item record to link it to the new item record as variants (col. 81, line 57 through col. 82, line 27: “… the existing product model and the new product model may be associated with the same type of product.”).

As to Claim 11, Adato discloses: cropping the image to obtain a sub-image containing the detected physical item, and storing the sub-image in association with the new item record (col. 38, lines 1 – 6, referring to cropping image data to include only the product).

As to Claim 12, Adato discloses: further comprising altering the sub-image to modify the background around the detected physical item (col. 55, lines 55 – 57, referring to blurring irrelevant images from the image data).

As to Claim 13, Adato discloses: wherein receiving includes receiving a live view camera feed from the image sensor, and wherein the image is a frame of the live view camera feed (col. 55, lines 55 – 57, referring to images received from real-time display).

As to Claim 14, Adato discloses: displaying the live view camera feed in real-time on the display, tracking the physical item in the live view camera feed, and overlaying graphical indicia identifying the detected physical item in the display of the live view camera feed (col. 55, line 46 through col. 56, line 6, referring to real-time feed of image data; “… system 100 may use image data acquired by capturing devices 125 to provide the online customer with a near real-time display of the retail store and a list of the actual products on the shelf based on near real-time data.”).

As to Claim 15, Adato discloses: wherein extracting includes determining that sufficient item data has been extracted from the image to search the memory and, in response to determining that sufficient item data has been extracted, outputting a signal indicating that sufficient item data has been extracted (col. 43, lines 45 – 50, “The disclosed light signals may be representative of actual light patterns associated with a particular product type or, alternatively, may be associated with light patterns sufficient to identify the product and/or to identify the presence of a product.”).

As to Claim 16, Adato discloses: wherein extracting includes determining whether sufficient item data has been extracted from the image to search the memory and, in response to determining that sufficient item data has not been extracted, displaying a prompt to obtain additional image input regarding the detected physical item (col. 44, lines 7 – 8, in reference to image matching being subject to a threshold).

As to Claim 17, Adato discloses: wherein the image sensor and the memory are contained within a mobile computing device and wherein the determining includes searching the memory on the mobile device (col. 16, lines 28 – 53, referring to the use of the system on a mobile station).

As to Claim 18, Adato discloses: wherein the image sensor is contained within a mobile computing device and the memory is located on a remote server, and wherein the determining includes sending a search query from the mobile computing device to the remote server and receiving a response message (col. 64, line 66 through col. 65, line 19, referring to the user sending image data via a mobile device to a server, and receiving information regarding the product identified in the image).

As to Claim 19, Adato discloses: a mobile computing device to automatically create item records for physical items, the device comprising:
one or more processors (Fig. 3, item 302 - Processing Device);
an image sensor to capture and provide one or more images to the one or more processors (Fig. 3, item 310 – Image Sensor); and 
a processor-readable storage medium containing processor-executable instruction (Fig. 3, item 314 - Memory Device) that, when executed by the one or more processors, are to cause the one or more processors to:
receive an image obtained using the image sensor (col. 16, lines 28 – 53, referring to the use of image sensor devices used to capture images of products),
detect a physical item in the image (col. 17, lines 19 – 41, referring to analyzing images to detect products),
extract item data regarding the physical item by applying image analysis to the image (col. 17, lines 19 – 41, referring to identifying detected products),
determine, using the extracted item data, whether a memory contains an item record for the physical item (col. 73, lines 34 – 67, referring to the confidence level of product identification), and,
when no item record for the physical item exists in the memory, generate and store in the memory a new item record for the physical item in association with the extracted item data (col. 73, lines 34 – 67, referring to the use of the confidence level. When that level is below a certain threshold, the system may initiate updates to the product model group including the addition of a new product model).

As to Claim 20, Adato discloses: a non-transitory computer-readable medium storing processor-executable instructions (Fig. 2, item 226 – Memory Device) for automatically creating item records for physical items, wherein the instructions, when executed by one or more processors, are to cause the one or more processors to:
receive an image obtained using an image sensor (col. 16, lines 28 – 53, referring to the use of image sensor devices used to capture images of products);
detect a physical item in the image (col. 17, lines 19 – 41, referring to analyzing images to detect products);
extract item data regarding the physical item by applying image analysis to the image (col. 17, lines 19 – 41, referring to identifying detected products);
determine, using the extracted item data, whether a memory contains an item record for the physical item col. 73, lines 34 – 67, referring to the confidence level of product identification); and,
when no item record for the physical item exists in the memory, generate and store in the memory a new item record for the physical item in association with the extracted item data (col. 73, lines 34 – 67, referring to the use of the confidence level. When that level is below a certain threshold, the system may initiate updates to the product model group including the addition of a new product model).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRAV K KHAKHAR whose telephone number is (571)270-1004. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert W Beausoliel, Jr. can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIRAV K KHAKHAR/Examiner, Art Unit 2167  

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167